                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

PARNELL R. MAY,                                                                  PLAINTIFF

v.                               Case No. 4:19-cv-00255-KGB-JTK

ERIG HIGGINS, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Parnell R. May’s complaint and amended complaint are dismissed (Dkt. Nos. 2, 6). The

relief requested is denied.

       It is so adjudged this 27th day of May, 2021.

                                                        _______________________________
                                                        Kristine G. Baker
                                                        United States District Judge
